DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 18 November 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Response to Amendment
Applicants’ arguments filed on 18 February 2021 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 18 February 2021, claims 1-8, 14, 16, 17, 21-24, and 29 have been amended; claims 9 and 25 have been cancelled; claims 31-50 have been added.
Claims 1-8,10-24 and 26-50 are now pending.
Claims 1-8,10-24 and 26-50 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8,10-24 and 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco Serrano et al (US Pub. 2018/0131468), hereinafter “Blasco” in view of Kim et al (US Pub. 2019/0090156).

Regarding claim 1, discloses a method of wireless communication at a first user equipment (UE), comprising: 
transmitting a first portion of a control message associated with user data, the first portion comprising information for decoding a second portion of the control message associated with the user data, information for decoding the user data, and a resource allocation for the user data (fig. 3, 4; para. 58, transmitting a data packet for D2D communication, the data packet having control information and the data, the control information pertaining to the data; para. 61, a control field may generally contain control information, which may pertain to the transmission parameters and/or resources used for transmitting another field, e.g., a control field and/or a data field; para. 62, first control field may contain information pertaining to a second control field and/or a data field, second control field may contain information pertaining to a third field and/or the data field, a third control filed may contain control information pertaining to a fourthe control field and/or the data field; i.e., first control field indirectly comprising information for decoding the data field); 
transmitting the second portion of the control message associated with the user data, the second portion comprising additional information for decoding the user data (para. 58, D2D communication/transmission; para. 62, second control field may contain control information for third field (if optional, user data)), the additional information including a source identifier associated with the user data and a destination identifier associated with the user data (para. 108, A message or packet may comprise control information which may include address data referring to a node or terminal of the communication); and
transmitting the user data (para. 58, D2D communication).
arguendo Blasco does not specificially disclose the additional information including a source identifier associated with the user data and a destination identifier associated with the user data, Kim from an analogous art discloses an IP packet includes header information such as source IP address and destination IP address (para. 146). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to include source address and destination address as it identifies the originating node and the terminating node of the packet for a standard transmission.

Regarding claim 2, Blasco in view of Kim further discloses wherein the resource allocation for the user data comprises at least one of a resource allocation for a current transmission of the user data or a resource allocation for a future transmission or retransmission of the user data (para. 61, transmission resources used for transmitting a data field), and wherein the first portion of the control message further comprises one or more of: 
a resource allocation for the second portion of the control message; or
a transmission priority of the user data (para. 56, 61, resources for transmitting another field).

Regarding claim 3, Blasco in view of Kim further discloses wherein the resource allocation for the second portion of the control message comprises one or more of: 
time-frequency resources of the second portion of the control message; 
an orthogonal frequency division multiplexing (OFDM) symbol location of the second portion of the control message; or
a format type of the second portion of the control message (para. 56, data packet transmission format (DPTF); para. 100, time-frequency resources).

Regarding claim 4, Blasco in view of Kim further discloses wherein:
the user data is intended to be received by a second UE (para. 87, a data packet for D2D or V2V transmission), 
the destination identifier comprises information for indicating that the second UE is intended to receive the user data (para. 53, 87, transmissio parameters for D2D and V2V communications), 
the first portion of the control message is intended to be received by the second UE and by a third UE unintended to receive the user data (para. 53, a UE using transmission parameters to notify the UEs of its intention to transmit), and  
the second UE is an intended receiver UE of the user data (para. 58, transmitting a packet may be a D2D transmission).

Regarding claim 5, Kim further discloses further comprising: 
receiving a negative acknowledgement (NACK) from the second UE if the second UE fails to successfully decode the user data (para. 440, transmitting ACK/NACK according to whether the corresponding decoding is successfully performed).
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to transmit NACK when decoding is unsuccessful as taught by Kim in order to implement the well known hybrid automatic repeat request (HARQ) procedure for service reliability.

Regarding claim 6, Kim further discloses further comprising: 

Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to transmit NACK when decoding is unsuccessful as taught by Kim in order to implement the well known hybrid automatic repeat request (HARQ) procedure for service reliability.

Regarding claim 7, Blasco in view of Kim further discloses wherein the second portion of the control message comprises one or more of: 
a transmission mode; 
information indicating whether the transmission of the user data is a new data transmission or a retransmission; 
information indicating whether acknowledgment information is to be transmitted by a second UE; or 
information for determining one or more feedback transmissions by the second UE (para. 56, control information),
wherein the source identifier is associated with a service for which the user data is being transmitted (para. 61).

Regarding claim 8, Blasco in view of Kim further discloses wherein the transmission mode indicates at least one of:
a unicast type transmission,
a broadcast type transmission,
a multicast type transmission, or


Regarding claim 10, Blasco in view of Kim further discloses wherein: 
a format type of the first portion of the control message is independent of a transmission type of the second portion of the control message; and 
a format type of the second portion of the control message varies with respect to a transmission type of the second portion of the control message (fig. 3; para. 86).

Regarding claim 11, Blasco in view of Kim further discloses wherein a modulation and coding scheme (MCS) of the first portion of the control message is different from an MCS of the second portion of the control message (56, 62, modulation and coding scheme, first control field, second control field).

Regarding claim 12, Blasco in view of Kim further discloses further comprising: 
determining time-frequency resources to transmit the first portion of the control message, the second portion of the control message, and the user data, 
wherein the first portion of the control message is transmitted via a first subset of the time-frequency resources, 
wherein the second portion of the control message is transmitted via a second subset of the time-frequency resources, and 
wherein the user data is transmitted via a third subset of the time-frequency resources (fig. 3; para. 56, 86).

Regarding claim 13, Blasco in view of Kim further discloses wherein the transmitting the first portion of the control message comprises: 

transmitting the first portion of the control message via the first subset of the time-frequency resources using the MA signature (fig. 3; para. 56, 86).

Regarding claim 14, Blasco discloses a first user equipment (UE) for wireless communication, comprising: 
at least one processor (fig. 1, UE); and 
a memory coupled to the at least one processor (fig. 1, UE), the at least one processor and the memory configured to substantially perform the method of claim 1, and is thus similarly rejected.

Regarding claim 15, Kim further discloses the at least one processor and the memory further configured to: receive a negative acknowledgement (NACK) from the second UE if the second UE fails to successfully decode the user data (Kim, para. 440; transmitting ACK/NACK according to whether the corresponding decoding is successfully performed).
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to transmit NACK when decoding is unsuccessful as taught by Kim in order to implement the well known hybrid automatic repeat request (HARQ) procedure for service reliability.

Claim 16 recites a method of wireless communication at a first user equipment (UE), which is substantially a complimentary function of the UE in claim 1, and is thus similarly rejected.


determining whether the second portion of the control message or the user data is intended to be received by the first UE based on the information included in the first portion of the control message; and 
determining whether the user data is intended to be received by the first UE based on the additional information included in the second portion of the control message (fig. 3; para. 56, 86).

Regarding claim 18, Blasco in view of Kim further discloses wherein the second portion of the control message is received if the second portion or the user data is intended to be received by the first UE (fig. 3; para. 56, 86).

Regarding claim 19, Blasco in view of Kim further discloses wherein the decoding the received user data includes discarding the user data if the first UE is an unintended receiver of the user data (fig. 3; para. 56, 86).

Claims 20-24 and 26-28 recite substantially identical subject matter as recited in claims 5, 2, 3, 7, 8, and 11-13, respectively, and are thus similarly rejected.

Claim 29 recites a first user equipment (UE) for wireless communication corresponding to the method of claim 16, and is thus similarly rejected.


Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to transmit NACK when decoding is unsuccessful as taught by Kim in order to implement the well known hybrid automatic repeat request (HARQ) procedure for service reliability.

Regarding claim 31, Blasco in view of Kim further discloses wherein the first portion of the control message further comprises one or more of: 
a link identifier determined based on at least one of a link layer identifier associated with the first UE or a link layer identifier associated with a second UE; or 
information indicating whether acknowledgment information is to be transmitted by the second UE (para. 91, HARQ acknowledgements).

Regarding claim 32, Blasco in view of Kim further discloses wherein the resource allocation for the second portion of the control message further comprises: 
a transmission priority of the second portion of the control message (para. 31, messages classified in different priorities).

Regarding claim 33, Blasco in view of Kim further discloses wherein the second portion of the control message further comprises one or more of: 
a resource allocation for the user data: 
multiple input multiple output (MIMO) layer information; 
a speed of the first UE, 

a transmit power; or 
a modulation and coding scheme (MCS) (para. 56, control information may include transport format)

Regarding claim 34, Blasco in view of Kim further discloses wherein the resource allocation for the user data indicates a number of slots that will be occupied by the user data (para. 115, resources include slots).

Regarding claim 35, Blasco in view of Kim further discloses wherein the resource allocation for the user data indicates one or more subchannels that will be occupied by the user data (para. 115, resources include channels).

Claims 36-40 recite substantially identical subject matter as recited in claims 31-35, respectively, and are thus similarly rejected.

Claim 41 recites a first user equipment (UE) for wireless communication, corresponding to the method of claim 1, and is thus similarly rejected.

Regarding claim 42, Blasco further discloses wherein the resource allocation for the user data comprises at least one of a resource allocation for a current transmission of the user data or a resource allocation for a future transmission or retransmission of the user data (para. 61, transmission resources used for transmitting a data field), and wherein the first portion of the control message further comprises one or more of: 
a resource allocation for the second portion of the control message; or 
a transmission priority of the user data (para. 59, 62).

Claims 43-44 recite substantially identical subject matter as recited in claims 3 and 7, respectively, and are thus similarly rejected.

Claim 45 recites a non-transitory computer-readable medium storing computer-executable code at a first user equipment (UE), corresponding to e method of claim 1, and is thus similarly rejected.

Claims 46-48 recite substantially identical subject matter as recited in claims 42-44, respectively, and are thus similarly rejected.

Claim 49 recites a first user equipment (UE) for wireless communication, corresponding to the method of claim 16, and is thus similarly rejected.

Claim 50 recites a non-transitory computer-readable medium storing computer-executable code at a first user equipment (UE), corresponding to the method of claim 16, and is thus similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468